Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made and entered into this 1st
day of April, 2010, by and among Green Bankshares, Inc., a Tennessee corporation
(the “Company”), GreenBank, a Tennessee state-chartered bank and wholly owned
subsidiary of the Company (the “Bank”) and R. Stan Puckett (“Consultant”).

WITNESSETH:

WHEREAS, the Company and Consultant previously entered into that certain
Employment Agreement, dated December 31, 2007 (the “Employment Agreement”),
pursuant to which the Company agreed to employ Consultant as the Company’s
Chairman and Chief Executive Officer upon the terms and conditions provided
therein;

WHEREAS, Consultant has retired from his positions as the Company’s Chairman and
Chief Executive Officer effective March 31, 2010;

WHEREAS, the Company has hired a new Chairman and Chief Executive Officer;

WHEREAS, in order to facilitate the transition related to the hiring of a new
Chairman and Chief Executive Officer, the Company wishes to obtain the future
services of Consultant; and

WHEREAS, Consultant is willing, upon the terms and conditions herein set forth,
to provide services to the Company.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Company and Consultant hereby agree as
follows:

Section 1. Agreement to Serve as Consultant. The Company hereby engages
Consultant and Consultant agrees to serve as a consultant to the Company and
provide consultation and advice in accordance with the terms and conditions of
this Agreement.

Section 2. Term. The term of this Agreement shall commence on the date hereof
and shall continue for a term of six (6) months unless earlier terminated
pursuant to the provisions of Section 4 hereof (the “Term”).

Section 3. Services; Extent of Services.

(a) Consultant is hereby engaged to provide consultation and advice to the
Company’s and the Bank’s Chief Executive Officer and/or the Company’s and the
Bank’s Board of Directors. Consultant agrees to perform such services as the
Company or the Bank may reasonably request for a total of up to eighty
(80) hours per month. At all times, Consultant shall perform the services
consistent with policies and practices established from time to time by the
Boards of Directors of the Company and the Bank.

(b) During the Term, Consultant shall perform the services faithfully and to the
best of his ability. Consultant shall be reasonably available using such time,
energy and skill as may be reasonably necessary for the performance of his
duties, responsibilities and obligations hereunder, consistent with past
practices and norms in similar positions.

1

4



--------------------------------------------------------------------------------



 



Section 4. Termination of Engagement. Consultant’s engagement by the Company and
the Bank shall immediately terminate if the Company or the Bank elects to
terminate this Agreement for Cause. For purposes hereof, “Cause” shall mean
(i) an act of fraud, misappropriation, embezzlement or dishonesty with respect
to the Company or the Bank by Consultant; (ii) the conviction of, or plea of
guilt or no contest to, any felony by Consultant; (iii) negligence or
intentional misconduct by Consultant in the performance of his duties that is
not promptly remedied upon receipt of notice thereof from the Company or the
Bank; (iv) the disregard by Consultant of any lawful policy established by the
Boards of Directors of the Company or the Bank or any other person to whom
Consultant reports that is not promptly remedied upon receipt of notice thereof
from the Company or the Bank; or (v) any breach by Consultant of any other
provision of this Agreement that is not promptly remedied upon receipt of notice
thereof from the Company or the Bank. Upon a termination of this Agreement for
Cause pursuant to this Section 4, Consultant shall be entitled to all accrued
compensation through the date of termination with no further payment obligation
hereunder on the part of the Company or the Bank.

Section 5. Compensation and Expenses. In consideration of the Services, the
Company shall pay Consultant during the Term a fee equal to $13,542 per month
payable on the first day of each month during the Term. Upon receipt of itemized
vouchers, expense account reports and supporting documents submitted to the Bank
in accordance with the Bank’s policies and procedures then in effect, the Bank
shall reimburse Consultant for all reasonable and necessary business expenses
incurred ordinarily and necessarily by Consultant in connection with the
performance of Consultant’s duties hereunder.

Section 6. Taxes. Consultant shall have the entire responsibility to discharge
any and all of his (and not the Company’s or the Bank’s) obligations under
federal, state or local laws, regulations or orders now or hereafter in effect,
relating to taxes, unemployment compensation or insurance, social security,
workers’ compensation, disability pensions and tax withholdings (the “Tax
Obligations”). Consultant hereby agrees to indemnify and hold each of the
Company or the Bank harmless for any and all claims, losses, costs, fees,
liabilities, damages or injuries suffered by the Company arising out of
Consultant’s failure to properly discharge the Tax Obligations.

Section 7. Relationship of Parties. It is the express intention of the parties
that the relationship of Consultant to the Company and the Bank, for so long as
Consultant is providing services under this Agreement, shall be that of
independent contractor, and nothing in this Agreement is intended or shall be
construed to create a relationship of employer and employee, principal and agent
or master and servant between the Company and the Bank and Consultant.
Consultant has no authority to act for or on behalf of the Company or the Bank
or to enter into any obligations, contracts or commitments on behalf of the
Company or the Bank.

Section 8. Indemnity. Consultant hereby agrees to defend, indemnify, protect,
and hold harmless the Company and the Bank and their shareholders, directors,
employees, and agents from any and all claims, losses, demands, suits, or
actions arising out of or incidental to the services provided pursuant to this
Agreement, including any liability or claim for taxes payable by or on behalf of
Consultant.

Section 9. Remedies. Consultant acknowledges and agrees that a breach by him of
any provision of this Agreement cannot be reasonably or adequately compensated
in damages in an action at law, and that the Company and the Bank shall each be
entitled to seek injunctive relief and any other remedies that may be available
at law or in equity, all of which remedies shall be cumulative and in addition
to any rights and remedies available by contract, law, rule, regulation, or
order.

Section 10. Intellectual Property. All right, title and interest of every kind
and nature whatsoever in and to any intellectual property, including any
inventions, patents, trademarks, copyrights, ideas, creations, and properties
furnished to the Bank or the Company during the Term, and/or used in connection
with any of the Bank’s or the Company’s activities, or written or created by the
Consultant, or with which the Consultant is connected in the performance of his
services hereunder, shall as between the parties hereto be, become, and remain
the sole and exclusive property of the Bank or the Company, as the case may be,
for any and all purposes and uses whatsoever, regardless of whether the same
were invented, created, written, developed, furnished, produced, or disclosed by
the Consultant or any other party, and the Consultant shall have no right, title
or interest of any kind or nature therein or thereto, or in and to any results
and proceeds therefrom. The Consultant agrees, during and after the Term hereof,
to execute any and all documents and agreements which the Bank or the Company
may deem necessary and appropriate to effectuate the provisions of this
Section 10.

2

5



--------------------------------------------------------------------------------



 



Section 11. Privacy Compliance.

(a) Definitions. As used in this Agreement:

(i) “Customer Information” means nonpublic personal information about any
individual (or that individual’s legal representative) who obtains or seeks to
obtain a financial product or service from you when (1) the financial product or
service is to be used primarily for personal, family or household purposes and
(2) the information about the information is protected by Privacy Laws.

(ii) “Privacy Laws” refers collectively to the various federal and state laws
and regulations governing the privacy of Customer Information, as the same may
be amended from time to time. The Privacy Laws include, but are not limited to,
Title V of the Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat.
1338) and its implementing regulations, and any applicable implementing
guidelines.

(b) Confidentiality Obligations. Except as provided in (c) below, Consultant
will:

(i) Limit access to Customer Information to the Bank’s or the Company’s
partners, officers, directors, employees, and agents who have a need to know
such information to carry out the purposes for which the information was
disclosed or made available and who have an obligation to maintain the
confidentiality of the information;

(ii) Safeguard and maintain the confidentiality of Customer Information and not
directly or indirectly disclose the same to any other person or entity in
violation of or in any manner inconsistent with applicable Privacy Laws or any
other standards that govern the Bank or the Company and also immediately notify
the Bank or the Company of any such direct or indirect disclosure; and

(iii) Not use Customer Information in violation of or in any manner inconsistent
with applicable Privacy Laws or any other standards that govern the Bank or the
Company.

(c) Exceptions. Provided the disclosure of Customer Information is permitted
under any other standards that govern the Bank or the Company, the Consultant
will not be in violation of this Agreement for disclosing Customer Information
when:

(i) The Consultant discloses the information with the Bank’s consent or pursuant
to (1) a subpoena or court order, (2) a federal or state law or regulation, or
(3) the rules or regulations of a governmental agency; or

(ii) The disclosure is (1) reasonably necessary and appropriate to carry out the
purposes for which the Customer Information was provided or made available to
the Consultant, (2) made in the ordinary course of business and, (3) required or
permitted under applicable Privacy Laws.

(d) Security Measures. The Consultant has implemented or will implement
appropriate measures designed to ensure the security and confidentiality of
Customer Information, protect against any anticipated threats or hazards to the
security or integrity of Customer Information, and protect against unauthorized
access to or use of Customer Information that could result in substantial harm
or inconvenience to any of the Bank’s customers. Where indicated by the Bank’s
risk assessment, the Bank may monitor the Consultant to confirm that the
Consultant has satisfied the Consultant’s obligations under this Agreement.

(e) Remedies. The Consultant acknowledges that the Bank has the right to take
all reasonable steps to protect the Customer Information of the Bank or the
Company, including, but not limited to, seeking injunctive relief and any other
remedies that may be available at law or in equity, all of which remedies shall
be cumulative and in addition to any rights and remedies available by contract,
law, rule, regulation, or order.

Section 12. No Conflicting Obligations. Consultant certifies that Consultant has
no outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from complying
with the provisions hereof, and further certifies that Consultant will not enter
into any such conflicting agreement during the term of this Agreement.

3

6



--------------------------------------------------------------------------------



 



Section 13. Assignment. This Agreement may not be assigned by any party hereto
without the prior written consent of the non-assigning party; provided that the
Company and the Bank may each assign this Agreement without the consent of
Consultant to any affiliate thereof.

Section 14. Waiver. Any party’s failure to enforce any provision(s) of this
Agreement shall not in any way be construed as a waiver of any such
provision(s), or to prevent that party thereafter from enforcing each and every
other provision of this Agreement.

Section 15. Severability. The invalidity or unenforceability of any provision of
this Agreement shall in no way effect the validity or enforceability of any
other provision. Furthermore, to the extent this Agreement is inconsistent with
federal or state law, this Agreement shall be deemed amended to the extent
necessary to make it consistent and in compliance with such laws.

Section 16. Entire Agreement. The terms and conditions of this Agreement
supersede any previous oral or written agreement with respect to Consultant’s
engagement by the Company and the Bank and may be altered only by another
written agreement, signed by the parties hereto. This Agreement sets forth the
entire understanding of the parties with respect to the subject matter hereof,
and no representation, warranty, promise or agreement whatsoever not expressly
contained herein has been made to Consultant by the Company or the Bank or any
representative, consultant or agent of the Company or the Bank.

Section 17. Attorneys’ Fees. The parties agree that in the event it becomes
necessary to seek judicial remedies for the breach or threatened breach of this
Agreement, any prevailing party shall be entitled, in addition to all other
remedies, to recover from any non-prevailing party all costs of such judicial
action, including but not limited to, reasonable attorneys’ fees and costs and
paralegals’ fees, together with all sales taxes thereon, and also including all
such expenses related to any appeal.

Section 18. Notices. All notices, offers, requests, demands, and other
communications pursuant to this Agreement shall be given in writing by personal
delivery, by prepaid first class registered or certified mail properly addressed
with appropriate postage paid thereon, or by overnight delivery service, and
shall be deemed to be duly given and received on the date of delivery if
delivered personally, on the second day after the deposit in the United States
Mail if mailed, or on the first day after delivery to an overnight delivery
service if delivered by overnight delivery service to the following addresses:

         
If to the Company or the Bank:
  Green Bankshares, Inc.
100 North Main Street
Greeneville, TN 37743
Attn: James E. Adams    
with a copy to:
  Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, TN 37201
Attention: D. Scott Holley, Esq.    
If to Consultant:
  R. Stan Puckett
310 Grapevine Trail
Greeneville, TN 37745

or to such other addresses as the parties shall from time to time designate by
like notice.

Section 19. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Tennessee, without applying the
conflict of laws rules of such state. In addition, the parties consent to the
jurisdiction of the State of Tennessee for any lawsuit arising under this
Agreement. The parties also agree that the venue for any lawsuit arising under
this Agreement shall be in Greene County, Tennessee.

4

7



--------------------------------------------------------------------------------



 



Section 20. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their permitted successors
and assigns.

Section 21. Further Assurances. Each party hereto shall perform such further
acts and execute and deliver such further documents as may be reasonably
necessary to carry out the provisions of this Agreement.

Section 22. Survival. The provisions of Sections 6, 8, 10, 11 17, 19 and 22
hereof shall survive termination for any reason or expiration of this Agreement
for the period described or referenced in each such Section or, if no period is
described or referenced in such Section, indefinitely.

[Signatures on next page]

5

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned parties have caused this Consulting
Agreement to be executed by themselves or by their duly authorized
representatives as of the day and date first written above.

GREEN BANKSHARES, INC.

By:       /s/ Robert K. Leonard            
Name:  Robert K. Leonard                
Title:    Lead Independent Director  


/s/ R. Stan Puckett           
R. Stan Puckett

6

9